 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CRYSTAL D. KREMLINGSON,                        No. 2:17-cv-2291-KJN
12                       Plaintiff,
13            v.                                        ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Crystal D. Kremlingson seeks judicial review of a final decision by the

19   Commissioner of Social Security (“Commissioner”) denying her claim for Disability Insurance

20   Benefits (“DIB”) and Supplemental Security Income (“SSI”) under the Social Security Act

21   (“Act”).1 Plaintiff filed a motion for summary judgment, which the Commissioner opposed by

22   filing a cross-motion for summary judgment, and plaintiff replied. (ECF Nos. 13, 16, 17.)

23           After carefully considering the record and the parties’ briefing, the court DENIES

24   plaintiff’s motion for summary judgment, GRANTS the Commissioner’s cross-motion for

25   summary judgment, and AFFIRMS the Commissioner’s final decision.

26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and both parties
     voluntarily consented to proceed before a United States Magistrate Judge for all purposes. (ECF
28   Nos. 3, 9.)
                                                      1
 1   I.     BACKGROUND

 2          On May 8, 2014, plaintiff applied for DIB and SSI benefits. (Administrative Transcript

 3   [“AT”] 214-37.) After these applications were denied initially and on reconsideration, an ALJ

 4   conducted a hearing on March 31, 2016. (AT 61-94.) At the hearing, the ALJ took testimony

 5   from a vocational expert (“VE”). The ALJ ultimately determined that plaintiff had the residual

 6   functional capacity (“RFC”) to perform light work except that she

 7                  is limited to occasional stooping. She is able to perform simple
                    routine repetitive tasks and capable of superficial interactions with
 8                  coworkers, but no interactions with the public. She can handle and
                    finger with right upper extremity frequently.
 9

10   (AT 30.)

11          During the hearing, the ALJ asked the VE to consider a hypothetical person with the same

12   age, education, work experience, and RFC as plaintiff. (AT 92.) The VE opined that such a

13   person could not perform any of plaintiff’s past work. (AT 92-93) The ALJ then inquired

14   whether such a person could perform any other work, and if yes, what are some representative

15   examples. (AT 93.) The VE testified,

16                  Yes, Your Honor. It would be light, unskilled, non-public contact
                    jobs. The first job title, Your Honor, is electric accessories
17                  assembler; DOT code number 729.687-010; exertional is light; the
                    SVP is 2; numbers state of California 30,300; nationally 207,300.
18                  Our second job title, Your Honor, is bakery worker, conveyor[];
                    DOT code number 524.687-022; exertional is light; SVP is 2;
19                  numbers state of California 3,400; nationally 43,700. Our third job
                    title, Your Honor, is mail clerk; DOT code 209.687-026; exertional
20                  is light; SVP is 2. . .
21   (AT 93.)

22          Subsequently, the ALJ issued a decision on April 28, 2016, determining that plaintiff had

23   not been under a disability as defined in the Act from October 10, 2013, through the date of the

24   decision. (AT 25-35.) At step five of the sequential evaluation process,2 the ALJ determined that

25   2
      A parallel five-step sequential evaluation governs eligibility for both DIB and SSI benefits. See
26   20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137,
     140-42 (1987). The following summarizes the sequential evaluation:
27
            Step one: Is the claimant engaging in substantial gainful activity? If so, the
28          claimant is found not disabled. If not, proceed to step two.
                                                       2
 1   considering plaintiff’s age, education, work experience, RFC, and the VE’s testimony, there are

 2   jobs that exist in significant numbers in the national economy that plaintiff can perform. (AT 33.)

 3          Thereafter, plaintiff challenged the ALJ’s decision before the Appeals Council and raised

 4   various issues regarding the ALJ’s step five determination. (AT 360-82.) The ALJ’s decision

 5   became the final decision of the Commissioner when the Appeals Council denied plaintiff’s

 6   request for review on September 14, 2017. (AT 1-5.) Plaintiff subsequently filed this action on

 7   November 1, 2017, to obtain judicial review of the Commissioner’s final decision. (ECF No. 1.)

 8   II.    ISSUES PRESENTED

 9          On appeal, plaintiff challenges the ALJ’s step five determination, which she asserts is

10   based upon legal error and not supported by substantial evidence. (ECF No. 13.)

11   III.   LEGAL STANDARDS

12          The court reviews the Commissioner’s decision to determine whether (1) it is based on

13   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record

14   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

15   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

16   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

17   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

18
            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
19          three. If not, then a finding of not disabled is appropriate.

20          Step three: Does the claimant’s impairment or combination of impairments meet or
            equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
21          claimant is automatically determined disabled. If not, proceed to step four.
22
            Step four: Is the claimant capable of performing her past relevant work? If so, the
23          claimant is not disabled. If not, proceed to step five.

24          Step five: Does the claimant have the residual functional capacity to perform any
            other work? If so, the claimant is not disabled. If not, the claimant is disabled.
25

26   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

27          The claimant bears the burden of proof in the first four steps of the sequential evaluation
     process. Bowen, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
28   evaluation process proceeds to step five. Id.
                                                      3
 1   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 2   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 3   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 4   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

 5   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

 6   IV.    DISCUSSION

 7          Plaintiff raises four challenges to the ALJ’s step five determination that there exist jobs in

 8   significant numbers in the national economy that plaintiff can perform. (ECF No. 13 at 8-14.)

 9          A.      Electric Accessories Assembler

10          First, plaintiff argues that the VE’s testimony that plaintiff can perform the job of electric

11   accessories assembler is in apparent conflict with the Occupational Outlook Handbook (“OOH”),

12   and that the ALJ erred by relying on this testimony without resolving the conflict. (ECF No. 13

13   at 10-12.) Plaintiff raises this argument for the first time in this appeal.

14          The Ninth Circuit has held that, unless manifest injustice would result, claimants must

15   generally “raise all issues and evidence at their administrative hearings in order to preserve them

16   on appeal,” at least when claimants are represented by counsel. Meanel v. Apfel, 172 F.3d 1111,

17   1115 (9th Cir. 1999). This requirement is because the ALJ as the fact-finder, rather than a federal

18   court reviewing under a substantial evidence standard of review, is the appropriate person to

19   resolve factual and evidentiary inconsistencies, including conflicts concerning the VE’s

20   testimony. Indeed, at the administrative hearing, the vocational expert is subject to cross-
21   examination by plaintiff’s representative, and is on hand to address any inconsistencies between

22   the expert’s own statistics and those proffered by the plaintiff. To generally permit claimants to

23   later second-guess a VE’s testimony and statistics in their federal court appeals, when the

24   claimants failed to challenge such testimony in the administrative proceedings below, would

25   inject a significant amount of inefficiency into an already-delayed claim resolution process, and

26   also impermissibly alter the scope of judicial review of Social Security claims.
27          Plaintiff was represented by counsel during the hearing before the ALJ in this matter. (AT

28   61.) Also, while plaintiff raised numerous other arguments before the Appeals Council, she did
                                                         4
 1   not raise this specific argument until now. (AT 361-63.) As such, the court concludes that

 2   plaintiff waived this issue. Moreover, for the reasons discussed below, plaintiff has not made an

 3   adequate showing of manifest injustice to overcome the waiver.

 4          Even assuming arguendo that no waiver occurred, the ALJ properly relied on the VE’s

 5   testimony regarding the occupation of electric accessories assembler. As the Ninth Circuit has

 6   explained:

 7                  An ALJ may take administrative notice of any reliable job
                    information, including information provided by a VE. A VE’s
 8                  recognized expertise provides the necessary foundation for his or
                    her testimony. Thus, no additional foundation is required.
 9

10   Bayliss v. Barnhart, 427 F.3d 1211, 1218 (9th Cir. 2005). Importantly, the requirements

11   established in Federal Rule of Evidence 702, Daubert, and Kumho Tire do not govern the

12   admissibility of evidence in Social Security administrative proceedings. Id. at 1218 n.4.

13   Therefore, unless the record on its face indicates that the VE’s testimony was fundamentally

14   flawed, see Farias v. Colvin, 519 Fed. App’x 439 (9th Cir. May 20, 2013), the testimony

15   constitutes substantial evidence upon which the ALJ was entitled to rely.

16          Here, plaintiff asserts that “[b]ecause the OOH describes the occupational group of

17   electrical and electronic equipment assemblers as typically requiring moderate-term on-the-job

18   training, and because Kremlingson lacks transferable work skills, the ALJ erred in accepting the

19   vocational expert testimony that failed to provide a reasonable basis for resolving that conflict

20   with the OOH.” (ECF No. 13 at 12 (emphasis added).)
21          Fundamentally, it is not clear that an ALJ is required to resolve conflicts between the

22   record and the OOH. The Commissioner directs ALJs to explicitly resolve and explain any

23   conflict between a VE’s testimony and “information in the Dictionary of Occupational Titles

24   (DOT), including its companion publication, the Selected Characteristics of Occupations Defined

25   in the Revised Dictionary of Occupational Titles (SCO), published by the Department of Labor.”

26   SSR 00-4P (S.S.A. Dec. 4, 2000). There is no such explicit direction regarding the OOH.
27          However, assuming without deciding that an ALJ is required to resolve any conflict

28   between the record and the OOH, plaintiff’s argument represents her lay interpretation of the
                                                        5
 1   OOH, not an apparent conflict. Indeed, taking plaintiff’s own argument at face value, the training

 2   prerequisites for electric accessory assemblers are typically—not always—required. This does

 3   not conflict with the VE’s expert testimony that an individual with plaintiff’s experience and RFC

 4   could perform the job of electric accessories assembler. (AT 93.) As such, the ALJ did not err

 5   when he relied on the VE’s expert testimony regarding this occupation. Bayliss, 427 F.3d at 1218.

 6          B.      Bakery Worker, Conveyor

 7          Second, plaintiff asserts that the ALJ erred in relying on the VE’s testimony that plaintiff

 8   could perform the job of bakery worker, conveyor. (ECF No. 13 at 10.) Plaintiff contends that

 9   the temperaments in the Selected Characteristics of Occupations (“SCO”) description of this job

10   are inconsistent with plaintiff’s RFC, and because the VE “acknowledged the presence of

11   temperaments . . . in describing why Kremlingson could not perform her past relevant work,” the

12   ALJ was required to address any conflicts between the VE’s testimony and the temperaments in

13   the SCO. (Id. at 9-10; AT 371.)

14          At best, this argument presents an alternative interpretation of the evidence, not an

15   apparent conflict. The SCO indicates that a bakery worker, conveyor requires temperaments R

16   and U. DICOT 524.687-022. The VE testified that plaintiff’s RFC was inconsistent with

17   temperament P, “which indicate[s] dealing with people at least on a frequent basis.” (AT 92.)

18   Plaintiff asserts that her RFC is also inconsistent with temperament U, which the VE did not

19   mention, because she is limited to superficial interactions with coworkers. (ECF No. 13 at 10.)

20          However, plaintiff’s limitation does not facially conflict with temperament U, which is
21   defined as “working UNDER specific instructions.” DICOT 524.687-022. It is not apparent that

22   a person who is limited to superficial interactions with coworkers cannot also work under specific

23   instructions. Indeed, the other required temperament, R is defined as “[p]erforming

24   REPETITIVE or short-cycle work.” Id. Taken together, these temperaments appear to match,

25   rather than conflict with, plaintiff’s limitation to “simple routine repetitive tasks.” (AT 30.) Even

26   if plaintiff’s interpretation of the record is also reasonable, such a difference of opinion is not
27   sufficient to disturb the ALJ’s well-supported determination. See Tommasetti, 533 F.3d at 1038;

28   Bayliss, 427 F.3d at 1218.
                                                         6
 1          C.      Mail Clerk

 2          Third, plaintiff points out that the job of mail clerk in the Dictionary of Occupation Titles

 3   (“DOT”) requires Level 3 Reasoning, which is incompatible with plaintiff’s limitation to simple,

 4   routine, and repetitive tasks. (ECF No. 13 at 9.) The Ninth Circuit has held that “there is an

 5   apparent conflict between the residual functional capacity to perform simple, repetitive tasks, and

 6   the demands of Level 3 Reasoning.” Zavalin v. Colvin, 778 F.3d 842, 847 (9th Cir. 2015). The

 7   Commissioner concedes that the ALJ erred by failing to address this conflict. (ECF No. 16 at 7.)

 8   Nonetheless, this error is harmless because it only pertains to one of the three representative jobs

 9   listed by the VE, and as explained herein, the ALJ’s decision is otherwise supported by

10   substantial evidence. See Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012) (“we may not

11   reverse an ALJ’s decision on account of an error that is harmless”).

12          D.      Accuracy of Statistical Data

13          Fourth, plaintiff challenges the number of jobs available in the representative occupations

14   identified by the VE. (ECF No. 13 at 13-14.) According to plaintiff, the VE overestimated the

15   number of available jobs for both electric accessories assemblers and bakery worker, conveyors.

16   (Id.) Based upon her own lay interpretation of figures from the DOT, plaintiff asserts that the

17   VE’s numbers for each occupation represent the numbers for an entire occupational group of 61

18   different DOT codes rather than an individual DOT job code. (Id.; AT 361-83.)

19          While this argument was presented to the Appeals Council, it represents plaintiff’s own

20   interpretation of the evidence, and it is not supported by any expert analysis or declaration. Thus,
21   plaintiff’s argument does not disturb the ALJ’s ability to “take administrative notice of any

22   reliable job information, including information provided by a VE.” See Bayliss, 427 F.3d 1211.

23   Moreover, the record here does not indicate that the VE’s testimony was fundamentally flawed.

24   On their face, the job numbers statistics submitted by the VE do not appear so extremely high or

25   unusual that a reasonable mind could not accept them. See Farias, 519 Fed. App’x at 440.

26   V.     CONCLUSION
27          Accordingly, IT IS HEREBY ORDERED that:

28          1. Plaintiff’s motion for summary judgment (ECF No. 13) is DENIED.
                                                        7
 1         2. The Commissioner’s cross-motion for summary judgment (ECF No. 16) is

 2            GRANTED.

 3         3. The final decision of the Commissioner is AFFIRMED.

 4         4. The Clerk of Court shall close this case.

 5         IT IS SO ORDERED.

 6   Dated: December 20, 2018

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     8
